DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements submitted on 12/14/2020 and 06/01/2021 have been considered by the Examiner and made of record in the application file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claims 1, 15 and 19 are objected to because of the following informalities:
a)	On line 8 of claim 1, replace “the” with --a-- before “first”;
b)	On line 2 of claim 15, insert --first-- after “a”;
c)	On line 1 of claim 19, replace “1” with --15-- after “claim”; (note: the term, “a first single wired connection point” is initially defined in claim 15)
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9, 10, 14, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Legg (WO 2019120479 A1) in view of Lee et al. (US 20160183181 A1) (hereinafter Lee) and further in view of Shi et al. (US 11283730 B2) (hereinafter Shi).

Regarding claim 1, Legg discloses a communication system for supporting communication between an end node of a vehicle and a remote correspondent node via a fixed network (FIGS. 1 and 2 for a communication session is established between a correspondent node 105 and an end node 101 located in a train/ vehicle 103), the communication system comprising:
a plurality of wireless access points of the fixed network, each wireless access point having a directional antenna arrangement for mm wave radio communication using directional beams (FIG. 1, page 11, lines 17-33, “the fixed network 107 comprises a plurality of wireless access points 109… the access points 109 are formed using relatively high radio frequencies, and specifically mm wave radio communication may be used”, page 12, lines 1-12, “Directional beams are employed to increase the link distance,”);
a first wireless modem arranged to establish a first link being a first mm wave radio communication link to the first access point, the first link supporting a data session between the end node and the remote correspondent node, the first wireless modem being located on the vehicle and employing a first electronically steerable beamforming directional antenna having a first main beam for establishing the first mm wave radio (FIGS. 1 and 2, page 11, lines 24-27 "train/vehicle 103 comprises a plurality of wireless modems 111, 113", page 14, lines 4-8, "a first wireless modem 111 has established a wireless link with the first access point 203", page 14, lines 29-34"all data from the correspondent node 105 to the end node 101 for the communication session may be routed via the mobility anchor 207 regardless of the wireless link that is used on the air interface between the access points 109 and the train", page 12, lines 28-31, "the directional radio beam of the wireless modems 111, 113”);
a second wireless modem arranged to establish a second link being a second mm wave radio communication link to a second access point further supporting the data session, the second wireless modem being located on the vehicle and employing a second electronically steerable beamforming directional antenna having a second main beam for establishing the second mm wave radio communication link(FIGS. 1 and 2, page 11, lines 24-27 "train/vehicle 103 comprises a plurality of wireless modems 111, 113", page 14, lines 4-8, "the second wireless modem 113 has established a wireless link with the second access point 205", page 14, lines 29-34"all data from the correspondent node 105 to the end node 101 for the communication session may be routed via the mobility anchor 207 regardless of the wireless link that is used on the air interface between the access points 109 and the train", page 12, lines 28-31 “the directional radio beam of the wireless modems 111, 113… ”);
(FIGS. 1 and 2, for end node 101 page 14, lines 29-34, "mobility anchor 207 may provide a common node for all connections and communication paths from the correspondent node 105 to the end node 101 regardless of which of the access points 109 and wireless modems 111, 113 currently support the communication");
a connection control circuit located on the vehicle (communicating with) the first mm wave radio communication link and the second mm wave radio communication link for the data session (FIG. 2 for end node 101 and it’s processor or any inherent control circuit; page 12, line 5-7, “the wireless radio links between the wireless modems 111, 113 and the access points 109 are formed using relatively high radio frequencies, and specifically mm wave radio communication may be used. For example, the wireless links may be formed by radio communications using the 60GHz frequency band”).
However, Legg fails to disclose the connection control circuit arranged to dynamically switch between the first mm wave radio communication link and the second mm wave radio communication link for the data session.
In the same field of endeavor, Lee discloses the connection control circuit arranged to dynamically switch between the first (mm) wave radio communication link and the second (mm) wave radio communication link for the data session (FIG. 3 2 values is greater than the indication of the RSSI1 values by more than the difference value, the STA may switch its association from the first AP to the second AP, for example, by disassociating from the first AP and associating with the second AP (510A). Conversely, when the indication of the RSSI2 values is not greater than the indication of the RSSI1 values by more than the difference value, the STA 200 may maintain its current association with the first AP (510B).”, par. 0031, “Processor 230 may also execute AP selection software module 244 to select one of a number of nearby APs with which the STA is to associate or to switch its association. For some embodiments, the AP selection software module 244 may compare first RSSI values for a first AP currently associated with the STA 200 with second RSSI values for at least a second AP not currently associated with the STA 200 to determine whether to switch association from the first AP to the at least one second AP.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate switching between Lee to the end point located on a vehicle and connected to the first and second access points using mm wave radio communication as disclosed by Legg for purpose of dynamically switching association from the first AP to the second AP.
However, Legg as modified by Lee fails to disclose wherein the connection control circuit is arranged to transmit an address resolution message to the second access point over the second mm wave radio communication link for a switch from the first mm wave radio communication link to the second mm wave radio communication link; the address resolution message comprising identification data for the common network element.
In the same field of endeavor, Shi discloses wherein the connection control circuit is arranged to transmit an address resolution message to the second access point over the second (mm) wave radio communication link for a switch from the first (mm) wave radio communication link to the second (mm) wave radio communication link; the address resolution message comprising identification data for the common network element (FIG. 1b, col. 5, lines 33-49, “When the terminal 300 moves from the location A in FIG. 1b to a location B, cell handover or cell reselection may occur. In this case, a base station communicating with the terminal 300 is changed from the base station 100 to a base station 200. To optimize a communication path between the terminal and a user plane gateway, a control plane gateway 400 switches the user plane gateway communicating with the terminal 300 from the source user plane gateway 500 to the target user plane gateway 600… With obtaining, by the target user plane gateway, an Ethernet data packet based on the address of the terminal, where the Ethernet data packet includes uplink data sent by the terminal or an Address Resolution Protocol ARP packet; and sending, by the target user plane gateway, the Ethernet data packet to an Ethernet interface, so that a switch obtains the Ethernet data packet through the Ethernet interface, and updates a Media Access Control MAC address table based on the Ethernet data packet.”; col. 2, lines 52-58, “receiving, by the target user plane gateway, an ARP packet sent by the terminal that includes the address of the terminal; or generating, by the target user plane gateway, an ARP packet including the address of the terminal.”).
Shi to the end point located on a vehicle and connected to the first and second access points using mm wave radio communication as disclosed by Legg as modified by Lee for purpose of sending an Address Resolution Protocol (ARP) packet including the address of a terminal to the target user plane when the terminal changes location to perform cell handover or cell reselection.
Regarding claim 2, as applied to claim 1, Legg discloses wherein the first access point and the second access point are different access points (FIG. 2 for AP 203 and AP 205).
Regarding claim 3, as applied to claim 1, Shi discloses wherein the second access point is arranged to transmit a routing update message in response to receiving the address resolution message, the routing update message comprising identification data of the common network element (FIG. 1b, col. 5, lines 33-49, “When the terminal 300 moves from the location A in FIG. 1b to a location B, cell handover or cell reselection may occur. In this case, a base station communicating with the terminal 300 is changed from the base station 100 to a base station 200. To optimize a communication path between the terminal and a user plane gateway, a control plane gateway 400 switches the user plane gateway communicating with the terminal 300 from the source user plane gateway 500 to the target user plane gateway .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending an Address Resolution Protocol (ARP) by a terminal to the target user plane as taught by Shi to the end point located on a vehicle and connected to the first and second access points using mm wave radio communication as disclosed by Legg as modified by Lee for purpose of sending an Address Resolution Protocol (ARP) packet including the address of a terminal to the target user plane when the terminal changes location to perform cell handover or cell reselection.
Regarding claim 4, as applied to claim 1, Shi discloses wherein the second access point is arranged to transmit a routing update message in response to receiving the address resolution message, the routing update message comprising an indication of an association between the second access point and the common network element (FIG. 1b, col. 5, lines 33-49, “When the terminal 300 moves from the location A in FIG. 1b to a location B, cell handover or cell reselection may occur. In this case, a base station communicating with the terminal 300 is changed from the base .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending an Address Resolution Protocol (ARP) by a terminal to the target user plane as taught by Shi to the end point located on a vehicle and connected to the first and second access points using mm wave radio communication as disclosed by Legg as modified by Lee for purpose of sending an Address Resolution Protocol (ARP) packet including the address of a terminal to the target user plane when the terminal changes location to perform cell handover or cell reselection.
Regarding claim 5, as applied to claim 1, Shi discloses wherein the second access point is arranged to transmit the address resolution message in the fixed network (FIG. 1b, col. 5, lines 53-67, “With reference to FIG. 1b, .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending an Address Resolution Protocol (ARP) by a terminal to the target user plane as taught by Shi to the end point located on a vehicle and connected to the first and second access points using mm wave radio communication as disclosed by Legg as modified by Lee for purpose of sending an Address Resolution Protocol (ARP) packet including the address of a terminal to the target user plane when the terminal changes location to perform cell handover or cell reselection.
Regarding claim 9, as applied to claim 1, Shi discloses wherein the identification data comprises an IP address for the common network element (col. 5, lines 53-67, “The address of the terminal may be an IP address or a MAC address of the terminal, or may be an IP address and a MAC address of the terminal.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending an Address Resolution Protocol (ARP) by a terminal to the target user plane as taught by Shi to the end point located on a vehicle and connected to the first and second access points using mm wave radio communication as disclosed by Legg as modified by Lee for purpose of sending an Address Resolution Protocol (ARP) packet including the address of a terminal to the target user plane when the terminal changes location to perform cell handover or cell reselection.
Regarding claim 10, as applied to claim 1, Shi discloses wherein the identification data comprises a MAC address for an interface of the common network element coupling to the end node (col. 5, lines 53-67, “The address of the terminal may be an IP address or a MAC address of the terminal, or may be an IP address and a MAC address of the terminal.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending an Address Resolution Protocol (ARP) by a terminal to the target user plane as taught by Shi to the end point located on a vehicle and connected to the first and second access points using mm wave radio communication as disclosed by Legg as modified by Lee for purpose of sending an Address Resolution Protocol (ARP) packet including the address of a terminal to the target user plane when the terminal changes location to perform cell handover or cell reselection.
Regarding claim 14, as applied to claim 1, Shi discloses wherein the address resolution message is a Gratuitous Address Resolution Protocol, GARP, message (col. 3, lines 4-10, “obtaining, by the target user plane gateway based on the address of the terminal, an ARP packet sent .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending an Address Resolution Protocol (ARP) by a terminal to the target user plane as taught by Shi to the end point located on a vehicle and connected to the first and second access points using mm wave radio communication as disclosed by Legg as modified by Lee for purpose of sending an Address Resolution Protocol (ARP) packet including the address of a terminal to the target user plane when the terminal changes location to perform cell handover or cell reselection.
Regarding claim 16, as applied to claim 1, Lee discloses wherein the connection control circuit is arranged to select between the first mm wave radio communication link and the second mm wave radio communication link in response to a comparison of radio link condition indications for the first mm wave radio communication link and the second mm wave radio communication link (FIG. 3 for STA 200, and FIG. 2, for processor 230 in association with memory 240, Fig. 5, par. 0068, “Referring again to FIG. 5, the STA 200 may then dynamically switch its association from the first AP to the second AP based, at least in part, on the results of the comparison operation (510). More specifically, when the 2 values is greater than the indication of the RSSI1 values by more than the difference value, the STA may switch its association from the first AP to the second AP, for example, by disassociating from the first AP and associating with the second AP (510A). Conversely, when the indication of the RSSI2 values is not greater than the indication of the RSSI1 values by more than the difference value, the STA 200 may maintain its current association with the first AP (510B).”, par. 0031, “Processor 230 may also execute AP selection software module 244 to select one of a number of nearby APs with which the STA is to associate or to switch its association. For some embodiments, the AP selection software module 244 may compare first RSSI values for a first AP currently associated with the STA 200 with second RSSI values for at least a second AP not currently associated with the STA 200 to determine whether to switch association from the first AP to the at least one second AP.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate switching between access points based on RSSI values as taught by Lee to the end point located on a vehicle and connected to the first and second access points using mm wave radio communication as disclosed by Legg for purpose of dynamically switching association from the first AP to the second AP.
claim 17, as applied to claim 1, Legg discloses wherein the first electronically steerable beamforming directional antenna and the second electronically steerable beamforming directional antenna are arranged to form beams in different directions (page 12 line 24 to page 13 line 3, “the directional radio beam of the wireless modems 111, 113 can not necessarily be steered over all directions, but is limited to e.g. a 90 degree range in the horizontal (azimuth) plane. In order to support such scenarios, the system supports handovers between different access points 109 such that a connection from an end node 101 to the fixed network 107 (and the correspondent node 105) can be sequentially supported by different access points 109 as the vehicle/ train 103 moves”).
Regarding claim 18, as applied to claim 1, Legg discloses wherein the connection control circuit is positioned on the vehicle (FIG. 2 for end node 101 and it’s processor or any inherent control circuit; page 12, line 5-7, “the wireless radio links between the wireless modems 111, 113 and the access points 109 are formed using relatively high radio frequencies, and specifically mm wave radio communication may be used. For example, the wireless links may be formed by radio communications using the 60GHz frequency band”).
Regarding claim 20, as applied to claim 1, Shi discloses wherein the connection control circuit is arranged to further transmit a second address resolution message to (FIG. 1b, col. 5, lines 33-49, “When the terminal 300 moves from the location A in FIG. 1b to a location B, cell handover or cell reselection may occur. In this case, a base station communicating with the terminal 300 is changed from the base station 100 to a base station 200. To optimize a communication path between the terminal and a user plane gateway, a control plane gateway 400 switches the user plane gateway communicating with the terminal 300 from the source user plane gateway 500 to the target user plane gateway 600… With reference to FIG. 1b, when the control plane gateway 400 switches the user plane gateway communicating with the terminal 300 from the source user plane gateway 500 to the target user plane gateway 600, the control plane gateway 400 obtains an address of the terminal 300. The address of the terminal may be an IP address or a MAC address of the terminal, or may be an IP address and a MAC address of the terminal…”; col. 2, lines 1-14, “when a control plane gateway switches a user plane gateway communicating with a terminal from a source user plane gateway to a target user plane gateway, the method includes: receiving, by the target user plane gateway, an address of the terminal that is sent by the control plane gateway; obtaining, by the target user plane gateway, an Ethernet data packet based on the address of the terminal, where the Ethernet data packet includes uplink data sent by the terminal or an Address Resolution Protocol ARP packet; and sending, by the target user plane gateway, the Ethernet data packet to an Ethernet interface, so that a switch obtains the Ethernet data packet through the Ethernet interface, and updates a Media Access Control MAC address table based on the Ethernet data packet.”; col. 2, lines 52-58, “receiving, by the target user plane gateway, an ARP packet sent by the terminal that includes the address of the terminal; or generating, by the target user plane gateway, an ARP packet including the address of the terminal.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending an Address Resolution Protocol (ARP) by a terminal to the target user plane as taught by Shi to the end point located on a vehicle and connected to the first and second access points using mm wave radio communication as disclosed by Legg as modified by Lee for purpose of sending an Address Resolution Protocol (ARP) packet including the address of a terminal to the target user plane when the terminal changes location to perform cell handover or cell reselection.
Regarding claim 21, Legg discloses an apparatus (FIG. 1 and FIG. 2 for end node 101) for a communication system for supporting communication between an end node of a vehicle and a remote correspondent node via a fixed network (FIGS. , the communication system comprising:
a plurality of wireless access points of the fixed network, each wireless access point having a directional antenna arrangement for mm wave radio communication using directional beams (FIG. 1, page 11, lines 17-33, “the fixed network 107 comprises a plurality of wireless access points 109… the access points 109 are formed using relatively high radio frequencies, and specifically mm wave radio communication may be used”, page 12, lines 1-12, “Directional beams are employed to increase the link distance…”);
a first wireless modem arranged to establish a first link being a first mm wave radio communication link to the first access point, the first link supporting a data session between the end node and the remote correspondent node, the first wireless modem being located on the vehicle and employing a first electronically steerable beamforming directional antenna having a first main beam for establishing the first mm wave radio communication link (FIGS. 1 and 2, page 11, lines 24-27 "train/vehicle 103 comprises a plurality of wireless modems 111, 113", page 14, lines 4-8, "a first wireless modem 111 has established a wireless link with the first access point 203", page 14, lines 29-34"all data from the correspondent node 105 to the end node 101 for the communication session may be routed via the mobility anchor 207 regardless of the wireless link that is used on the air interface between the access points 109 and the  page 12, lines 28-31, "the directional radio beam of the wireless modems 111, 113”);
a second wireless modem arranged to establish a second link being second mm wave radio communication link to a second access point further supporting the data session, the second wireless modem being located on the vehicle and employing a second electronically steerable beamforming directional antenna having a second main beam for establishing the second mm wave radio communication link (FIGS. 1 and 2, page 11, lines 24-27 "train/vehicle 103 comprises a plurality of wireless modems 111, 113", page 14, lines 4-8, "the second wireless modem 113 has established a wireless link with the second access point 205", page 14, lines 29-34"all data from the correspondent node 105 to the end node 101 for the communication session may be routed via the mobility anchor 207 regardless of the wireless link that is used on the air interface between the access points 109 and the train", page 12, lines 28-31 “the directional radio beam of the wireless modems 111, 113… ”);
a common network element located on the vehicle and arranged to support communication for the data session over both the first mm wave radio communication link and the second mm wave radio communication link (FIGS. 1 and 2, for end node 101 page 14, lines 29-34, "mobility anchor 207 may provide a common node for all connections and communication paths from the correspondent node 105 to the end node 101 regardless of ; and
the apparatus (end node 101) comprising: a connection control circuit located on the vehicle (communicating with) the first mm wave radio communication link and the second mm wave radio communication link for the data session (FIG. 2 for end node 101 and it’s processor or any inherent control circuit; page 12, line 5-7, “the wireless radio links between the wireless modems 111, 113 and the access points 109 are formed using relatively high radio frequencies, and specifically mm wave radio communication may be used. For example, the wireless links may be formed by radio communications using the 60GHz frequency band”).
However, Legg fails to disclose the connection control circuit arranged to dynamically switch between the first mm wave radio communication link and the second mm wave radio communication link for the data session.
In the same field of endeavor, Lee discloses the connection control circuit arranged to dynamically switch between the first (mm) wave radio communication link and the second (mm) wave radio communication link for the data session (FIG. 3 for STA 200, and FIG. 2, for processor 230 in association with memory 240, Fig. 5, par. 0068, “Referring again to FIG. 5, the STA 200 may then dynamically switch its association from the first AP to the second AP based, at least in part, on the results of the comparison operation (510). More specifically, 2 values is greater than the indication of the RSSI1 values by more than the difference value, the STA may switch its association from the first AP to the second AP, for example, by disassociating from the first AP and associating with the second AP (510A). Conversely, when the indication of the RSSI2 values is not greater than the indication of the RSSI1 values by more than the difference value, the STA 200 may maintain its current association with the first AP (510B).”, par. 0031, “Processor 230 may also execute AP selection software module 244 to select one of a number of nearby APs with which the STA is to associate or to switch its association. For some embodiments, the AP selection software module 244 may compare first RSSI values for a first AP currently associated with the STA 200 with second RSSI values for at least a second AP not currently associated with the STA 200 to determine whether to switch association from the first AP to the at least one second AP.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate switching between access points based on RSSI values as taught by Lee to the end point located on a vehicle and connected to the first and second access points using mm wave radio communication as disclosed by Legg for purpose of dynamically switching association from the first AP to the second AP.
Legg as modified by Lee fails to disclose wherein the connection control circuit is arranged to transmit an address resolution message to the second access point over the second mm wave radio communication link for a switch from the first mm wave radio communication link to the second mm wave radio communication link; the address resolution message comprising identification data for the common network element.
In the same field of endeavor, Shi discloses wherein the connection control circuit is arranged to transmit an address resolution message to the second access point over the second (mm) wave radio communication link for a switch from the first (mm) wave radio communication link to the second (mm) wave radio communication link; the address resolution message comprising identification data for the common network element (FIG. 1b, col. 5, lines 33-49, “When the terminal 300 moves from the location A in FIG. 1b to a location B, cell handover or cell reselection may occur. In this case, a base station communicating with the terminal 300 is changed from the base station 100 to a base station 200. To optimize a communication path between the terminal and a user plane gateway, a control plane gateway 400 switches the user plane gateway communicating with the terminal 300 from the source user plane gateway 500 to the target user plane gateway 600… With reference to FIG. 1b, when the control plane gateway 400 switches the user plane gateway communicating with the terminal 300 from the source user plane gateway 500 to the target user plane gateway 600, the control plane gateway 400 obtains an obtaining, by the target user plane gateway, an Ethernet data packet based on the address of the terminal, where the Ethernet data packet includes uplink data sent by the terminal or an Address Resolution Protocol ARP packet; and sending, by the target user plane gateway, the Ethernet data packet to an Ethernet interface, so that a switch obtains the Ethernet data packet through the Ethernet interface, and updates a Media Access Control MAC address table based on the Ethernet data packet.”; col. 2, lines 52-58, “receiving, by the target user plane gateway, an ARP packet sent by the terminal that includes the address of the terminal; or generating, by the target user plane gateway, an ARP packet including the address of the terminal.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending an Address Resolution Protocol (ARP) by a terminal to the target user plane as taught by Shi to the end point located on a vehicle and connected to the first and second access Legg as modified by Lee for purpose of sending an Address Resolution Protocol (ARP) packet including the address of a terminal to the target user plane when the terminal changes location to perform cell handover or cell reselection.
Regarding claim 22, Legg discloses a method of operation for a communication system for supporting communication between an end node of a vehicle and a remote correspondent node via a fixed network (FIGS. 1 and 2 for a communication session is established between a correspondent node 105 and an end node 101 located in a train/ vehicle 103), the communication system comprising:
a plurality of wireless access points of the fixed network, each wireless access point having a directional antenna arrangement for mm wave radio communication using directional beams (FIG. 1, page 11, lines 17-33, “the fixed network 107 comprises a plurality of wireless access points 109… the access points 109 are formed using relatively high radio frequencies, and specifically mm wave radio communication may be used”, page 12, lines 1-12, “Directional beams are employed to increase the link distance…”);
a first wireless modem for establishing a first link being a first mm wave radio communication link to the first access point, the first link supporting a data session between the end node and the remote correspondent node, the first wireless modem being located on the vehicle and employing a first electronically steerable beamforming directional antenna having a first main beam for establishing the first mm wave radio (FIGS. 1 and 2, page 11, lines 24-27 "train/vehicle 103 comprises a plurality of wireless modems 111, 113", page 14, lines 4-8, "a first wireless modem 111 has established a wireless link with the first access point 203", page 14, lines 29-34"all data from the correspondent node 105 to the end node 101 for the communication session may be routed via the mobility anchor 207 regardless of the wireless link that is used on the air interface between the access points 109 and the train", page 12, lines 28-31, "the directional radio beam of the wireless modems 111, 113”);
a second wireless modem for establishing a second link being second mm wave radio communication link to a second access point further supporting the data session, the second wireless modem being located on the vehicle and employing a second electronically steerable beamforming directional antenna having a second main beam for establishing the second mm wave radio communication link (FIGS. 1 and 2, page 11, lines 24-27 "train/vehicle 103 comprises a plurality of wireless modems 111, 113", page 14, lines 4-8, "the second wireless modem 113 has established a wireless link with the second access point 205", page 14, lines 29-34"all data from the correspondent node 105 to the end node 101 for the communication session may be routed via the mobility anchor 207 regardless of the wireless link that is used on the air interface between the access points 109 and the train", page 12, lines 28-31 “the directional radio beam of the wireless modems 111, 113… ”);
(FIGS. 1 and 2, for end node 101 page 14, lines 29-34, "mobility anchor 207 may provide a common node for all connections and communication paths from the correspondent node 105 to the end node 101 regardless of which of the access points 109 and wireless modems 111, 113 currently support the communication"); and
However, Legg fails to disclose the method comprising: dynamically switching between the first mm wave radio communication link and the second mm wave radio communication link for the data session.
In the same field of endeavor, Lee discloses dynamically switch between the first (mm) wave radio communication link and the second (mm) wave radio communication link for the data session (FIG. 3 for STA 200, and FIG. 2, for processor 230 in association with memory 240, Fig. 5, par. 0068, “Referring again to FIG. 5, the STA 200 may then dynamically switch its association from the first AP to the second AP based, at least in part, on the results of the comparison operation (510). More specifically, when the indication of the RSSI2 values is greater than the indication of the RSSI1 values by more than the difference value, the STA may switch its association from the first AP to the second AP, for example, by disassociating from the first AP and associating with the second AP (510A). Conversely, when the indication of the RSSI2 values is not 1 values by more than the difference value, the STA 200 may maintain its current association with the first AP (510B).”, par. 0031, “Processor 230 may also execute AP selection software module 244 to select one of a number of nearby APs with which the STA is to associate or to switch its association. For some embodiments, the AP selection software module 244 may compare first RSSI values for a first AP currently associated with the STA 200 with second RSSI values for at least a second AP not currently associated with the STA 200 to determine whether to switch association from the first AP to the at least one second AP.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate switching between access points based on RSSI values as taught by Lee to the end point located on a vehicle and connected to the first and second access points using mm wave radio communication as disclosed by Legg for purpose of dynamically switching association from the first AP to the second AP.
However, Legg as modified by Lee fails to disclose transmitting from the vehicle an address resolution message to the second access point over the second mm wave radio communication link for a switch from the first mm wave radio communication link to the second mm wave radio communication link; the address resolution message comprising identification data for the common network element.
In the same field of endeavor, Shi discloses transmitting from the vehicle an address resolution message to the second access point over the second mm wave (FIG. 1b, col. 5, lines 33-49, “When the terminal 300 moves from the location A in FIG. 1b to a location B, cell handover or cell reselection may occur. In this case, a base station communicating with the terminal 300 is changed from the base station 100 to a base station 200. To optimize a communication path between the terminal and a user plane gateway, a control plane gateway 400 switches the user plane gateway communicating with the terminal 300 from the source user plane gateway 500 to the target user plane gateway 600… With reference to FIG. 1b, when the control plane gateway 400 switches the user plane gateway communicating with the terminal 300 from the source user plane gateway 500 to the target user plane gateway 600, the control plane gateway 400 obtains an address of the terminal 300. The address of the terminal may be an IP address or a MAC address of the terminal, or may be an IP address and a MAC address of the terminal…”; col. 2, lines 1-14, “when a control plane gateway switches a user plane gateway communicating with a terminal from a source user plane gateway to a target user plane gateway, the method includes: receiving, by the target user plane gateway, an address of the terminal that is sent by the control plane gateway; obtaining, by the target user plane gateway, an Ethernet data packet based on the address of the terminal, where the Ethernet data packet includes uplink data sent by the terminal or an Address Resolution Protocol ARP packet; and sending, by the target user plane gateway, the Ethernet data packet to an Ethernet interface, so that a switch obtains the Ethernet data packet through the Ethernet interface, and updates a Media Access Control MAC address table based on the Ethernet data packet.”; col. 2, lines 52-58, “receiving, by the target user plane gateway, an ARP packet sent by the terminal that includes the address of the terminal; or generating, by the target user plane gateway, an ARP packet including the address of the terminal.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending an Address Resolution Protocol (ARP) by a terminal to the target user plane as taught by Shi to the end point located on a vehicle and connected to the first and second access points using mm wave radio communication as disclosed by Legg as modified by Lee for purpose of sending an Address Resolution Protocol (ARP) packet including the address of a terminal to the target user plane when the terminal changes location to perform cell handover or cell reselection.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Legg in view of Lee in view of Shi and further in view of Prakash et al. (US 20090029706 A1) (hereinafter Prakash).

Regarding claim 6, as applied to claim 1, Legg as modified by Lee as modified by Shi discloses the claimed invention except wherein the first access point and the second access point are a common access point.
In the same field of endeavor, Prakash discloses wherein the first access point and the second access point are a common access point (par. 0052, “Although much of the discussion herein refers to handoff from a source base station to a target base station, it is to be appreciated that handoff can be from a source sector to a target sector. Further, the source sector and the target sector can be associated with disparate base stations and/or a common base station.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a handoff or switching between source sector to a target sector of a base station as taught by Prakash to the first and second access points using mm wave radio communication as disclosed by Legg as modified by Lee as modified by Shi for purpose of switching between a first sector and second sector of a common access point.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Legg in view of Lee in view of Shi and further in view of Yu et al. (US 20190386849 A1) (hereinafter Yu).

claim 11, as applied to claim 1, Legg as modified by Lee as modified by Shi discloses the claimed invention except wherein the common network element comprises a network bridge.
In the same field of endeavor, Yu discloses wherein the common network element comprises a network bridge (FIG. 1, a first PRP switch 106 (denoted PRP switch 1), par. 0016, “The vehicle 102 includes a first PRP switch 106 (denoted PRP switch 1), a first WBD 108 (denoted WBD1), a second WBD 110 (denoted WBD2), and one or more client devices 112-1 and 112-2 (denoted Client1 and Client2)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a parallel redundant protocol (PRP) switch as taught by Yu to the routers located on a vehicle as disclosed by Legg as modified by Lee as modified by Shi for purpose of using the parallel redundant protocol (PRP) switch between the routers located in the vehicle.
Allowable Subject Matter
Claims 7, 8, 12-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642